ON REHEARING
ODOM, J.
A reconsideration of this case leaves us in doubt as to the correct*337ness of the judgment appealed from and our decree affirming it.
The defense urged by the defendant was that the judgment sought to be revived had been paid and satisfied.
The testimony introduced was mainly hearsay and meager at best.
Mr. Payne, who was sheriff at the time the alleged settlement was made, testified that the piano was surrendered by defendant to plaintiff in full satisfaction of the debt and was shipped to plaintiff, etc., but he was not able to state whether it was actually received by plaintiff or not. It seems to us that proof on this point could be made clear.
We think that in order that the ends of justice may be subserved the case should be remanded to the lower court for further testimony.
For the reasons assigned it is ordered that our former decree be set aside, and it is now ordered that the case be remanded to the lower court for a new trial; all parties to have the right to introduce such testimony as they may see fit. Costs of the appeal and all other costs to await the final result.